Exhibit 10.20

 

PHOTON DYNAMICS, INC.

 

1995 EMPLOYEE STOCK PURCHASE PLAN

 

The following constitute the provisions of the 1995 Employee Stock Purchase Plan
of Photon Dynamics, Inc.

 

1. Purpose. The purpose of the Plan is to provide employees of the Company and
its Designated Subsidiaries with an opportunity to purchase Common Stock of the
Company through accumulated payroll deductions. It is the intention of the
Company to have the Plan qualify as an “Employee Stock Purchase Plan” under
Section 423 of the Code. The provisions of the Plan, accordingly, shall be
construed so as to extend and limit participation in a manner consistent with
the requirements of that section of the Code.

 

2. Definitions.

 

(a) “Accrual Period” shall mean a period of approximately six months, commencing
on February 1 and August 1 of each year and terminating on the next following
July 31 or January 31, respectively; provided, however, that the first Accrual
Period shall commence on the Effective Date and shall end on July 31, 1996.

 

(b) “Board” shall mean the Board of Directors of the Company.

 

(c) “Code” shall mean the Internal Revenue Code of 1986, as amended.

 

(d) “Common Stock” shall mean the common stock of the Company.

 

(e) “Company” shall mean Photon Dynamics, Inc., a California corporation.

 

(f) “Compensation” shall mean an Employee’s base salary from the Company or one
or more Designated Subsidiaries, including such amounts of base salary as are
deferred by the Employee (i) under a qualified cash or deferred arrangement
described in Section 401(k) of the Code, or (ii) to a plan qualified under
Section 125 of the Code. Compensation does not include overtime, bonuses,
reimbursements or other expense allowances, fringe benefits (cash or noncash),
moving expenses, deferred compensation, and contributions (other than
contributions described in the first sentence) made on the Employee’s behalf by
the Company or one or more Designated Subsidiaries under any employee benefit or
welfare plan now or hereafter established.

 

(g) “Designated Subsidiaries” shall mean the Subsidiaries which have been
designated by the Board from time to time in its sole discretion as eligible to
participate in the Plan.



--------------------------------------------------------------------------------

(h) “Effective Date” shall mean the effective date of the Registration Statement
relating to the Company’s initial public offering of its Common Stock. However,
should any Designated Subsidiary become a Participating Company in the Plan
after such date, then such entity shall designate a separate Effective Date with
respect to its employee-participants.

 

(i) “Employee” shall mean any individual who is engaged in the rendition of
personal services to the Company or a Designated Subsidiary for Compensation.
For purposes of the Plan, the employment relationship shall be treated as
continuing intact while the individual is on sick leave or other leave of
absence approved by the Company. Where the period of leave exceeds 90 days and
the individual’s right to reemployment is not guaranteed either by statute or by
contact, the employment relationship will be deemed to have terminated on the
91st day of such leave.

 

(j) “Enrollment Date” shall mean the first day of each Purchase Period.

 

(k) “Exercise Date” shall mean the last day of each Accrual Period.

 

(l) “Fair Market Value” shall mean, as of any date, the value of Common Stock
determined as follows:

 

(1) If the Common Stock is listed on any established stock exchange or a
national market system, including without limitation the National Market System
of the National Association of Securities Dealers, Inc. Automated Quotation
(“NASDAQ”) System, its Fair Market Value shall be the closing selling price for
such stock on the principal securities exchange or national market system on
which the Common Stock is at the time listed for trading. If there are no sales
of Common Stock on that date, then the closing selling price for the Common
Stock on the next preceding day for which such closing selling price is quoted
shall be determinative of Fair Market Value; or,

 

(2) If the Common Stock is not traded on an exchange or a national market
system, its Fair Market Value shall be determined in good faith by the Board,
and such determination shall be conclusive and binding on all persons.

 

(m) “Participant” means an Employee of the Company or Designated Subsidiary who
is actively participating in the Plan.

 

(n) “Plan” shall mean this Employee Stock Purchase Plan.

 

(o) “Plan Administrator” shall mean either the Board or a committee of the Board
that is responsible for the administration of the Plan.

 

(p) “Purchase Period” shall mean a purchase period established pursuant to
paragraph 4 hereof.

 

2



--------------------------------------------------------------------------------

(q) “Purchase Price” shall mean an amount equal to 85% of the Fair Market Value
of a share of Common Stock on the Enrollment Date or on the Exercise Date,
whichever is lower.

 

(r) “Reserves” shall mean the number of shares of Common Stock covered by each
option under the Plan which have not yet been exercised and the number of shares
of Common Stock which have been authorized for issuance under the Plan but not
yet placed under option.

 

(s) “Subsidiary” shall mean a corporation, domestic or foreign, of which not
less than 50% of the voting shares are held by the Company or a Subsidiary,
whether or not such corporation now exists or is hereafter organized or acquired
by the Company or a Subsidiary.

 

3. Eligibility.

 

(a) General. Any Employee who is employed by the Company on a given Enrollment
Date shall be eligible to participate in the Plan for the Purchase Period
commencing with such Enrollment Date.

 

(b) Limitations on Grant and Accrual. Any provisions of the Plan to the contrary
notwithstanding, no Employee shall be granted an option under the Plan (i) if,
immediately after the grant, such Employee (taking into account stock owned by
any other person whose stock would be attributed to such Employee pursuant to
Section 424(d) of the Code) would own stock and/or hold outstanding options to
purchase stock possessing five percent (5%) or more of the total combined voting
power or value of all classes of stock of the Company or of any Subsidiary of
the Company, or (ii) which permits his or her rights to purchase stock under all
employee stock purchase plans of the Company and its Subsidiaries to accrue at a
rate which exceeds Twenty-Five Thousand Dollars ($25,000) worth of stock
(determined at the Fair Market Value of the shares at the time such option is
granted) for each calendar year in which such option is outstanding at any time.
The determination of the accrual of the right to purchase stock shall be made in
accordance with Section 423(b)(8) of the Code and the regulations thereunder.

 

(c) Other Limits on Eligibility. Notwithstanding paragraph (a) above, the
following Employees, as defined in paragraph 2, shall not be eligible to
participate in the Plan for any relevant Purchase Period: (i) employees whose
customary employment is 20 hours or less per week; and (ii) employees whose
customary employment is for not more than 5 months in any calendar year.

 

4. Purchase Periods.

 

(a) The Plan shall be implemented through overlapping or consecutive Purchase
Periods until such time as (i) the maximum number of shares of Stock available
for issuance under the Plan shall have been purchased or (ii) the Plan shall
have been sooner terminated in accordance with paragraph 19 hereof. The maximum
duration of a Purchase Period shall be twenty-seven months. Initially, the Plan
shall be implemented through overlapping Purchase Periods of twenty-four months’
duration commencing each February 1 and August 1 following

 

3



--------------------------------------------------------------------------------

the Effective Date (except that the initial Purchase Period shall commence on
the Effective Date and shall end on January 31, 1998). The Plan Administrator
shall have the authority to change the length of any Purchase Period subsequent
to the initial Purchase Period by announcement at least thirty (30) days prior
to the commencement of the Purchase Period and to determine whether subsequent
Purchase Periods shall be consecutive or overlapping.

 

(b) A Participant shall be granted a separate purchase right for each Purchase
Period in which he/she participates. The purchase right shall be granted on the
first day of the Purchase Period and shall be automatically exercised in
successive installments on the last day of each Accrual Period ending within the
Purchase Period.

 

(c) An Employee may participate in only one Purchase Period at a time.
Accordingly, except as provided in paragraph 4(d), an Employee who wishes to
join a new Purchase Period must withdraw from the current Purchase Period in
which he/she is participating and must also enroll in the new Purchase Period
prior to the commencement date for that period.

 

(d) If on the first day of any Accrual Period in a Purchase Period in which an
Employee is participating in the Plan, the Fair Market Value of the Company’s
Common Stock is less than the Fair Market Value of the Company’s Common Stock on
the first day of the first Accrual Period within the Purchase Period (after
taking into account any adjustment during the Purchase Period pursuant to
paragraph 18(a)), the Purchase Period shall be terminated automatically and the
Employee shall be enrolled automatically in the new Purchase Period which has
its first Accrual Period commencing on that date, provided the Employee is
eligible to participate in the Plan on that date and has not elected to
terminate participation in the Plan.

 

(e) Except as specifically provided herein, the acquisition of Common Stock
through participation in the Plan for any Purchase Period shall neither limit
nor require the acquisition of Common Stock by a Participant in any subsequent
Purchase Period.

 

5. Participation.

 

(a) An eligible Employee may become a Participant in the Plan by completing a
subscription agreement authorizing payroll deductions in the form of Exhibit A
to this Plan and filing it with the Company’s payroll office at least fifteen
(15) business days prior to the Enrollment Date for the Purchase Period in which
such participation will commence, unless a later time for filing the
subscription agreement is set by the Board for all eligible Employees with
respect to a given Purchase Period.

 

(b) Payroll deductions for a Participant shall commence with the first period
payroll following the Enrollment Date and shall end on the last complete payroll
period during the Purchase Period, unless sooner terminated by the Participant
as provided in paragraph 10.

 

4



--------------------------------------------------------------------------------

6. Payroll Deductions.

 

(a) At the time a Participant files his/her subscription agreement, he/she shall
elect to have payroll deductions made on each pay day during the Offering Period
in an amount not exceeding ten percent (10%) of the Compensation which he/she
receives on each pay day during the Offering Period.

 

(b) All payroll deductions made for a Participant shall be credited to his/her
account under the Plan and will be withheld in whole percentages only. A
Participant may not make any additional payments into such account.

 

(c) A Participant may discontinue his or her participation in the Plan as
provided in paragraph 10, or may decrease the rate of his/her payroll deductions
during the Purchase Period by completing or filing with the Company a new
subscription agreement authorizing a decrease in payroll deduction rate. The
decrease in rate shall be effective with the first full payroll period following
ten (10) business days after the Company’s receipt of the new subscription
agreement unless the Company elects to process a given change in participation
more quickly. A Participant may increase the rate of his/her payroll deductions
for a future Purchase Period by filing with the Company a new subscription
agreement authorizing an increase in payroll deduction rate within ten (10)
business days (unless the Company elects to process a given change in
participation more quickly) before the commencement of the upcoming Purchase
Period. A Participant’s subscription agreement shall remain in effect for
successive Purchase Periods unless terminated as provided in paragraph 10. The
Board shall be authorized to limit the number of participation rate changes
during any Purchase Period.

 

(d) Notwithstanding the foregoing, to the extent necessary to comply with
Section 423(b)(8) of the Code and paragraph 3(b) herein, a Participant’s payroll
deductions may be decreased to 0% at such time during any Accrual Period which
is scheduled to end during the current calendar year (the “Current Accrual
Period”) that the aggregate of all payroll deductions which were previously used
to purchase stock under the Plan in a prior Accrual Period which ended during
that calendar year plus all payroll deductions accumulated with respect to the
Current Accrual Period equal $21,250. Payroll deductions shall recommence at the
rate provided in such Participant’s subscription agreement at the beginning of
the first Accrual Period which is scheduled to end in the following calendar
year, unless terminated by the Participant as provided in paragraph 10.

 

7. Grant of Option. On the first day of each Purchase Period, each eligible
Employee participating in such Purchase Period shall be granted an option to
purchase on each Exercise Date of such Purchase Period (at the applicable
Purchase Price) up to a number of shares of the Company’s Common Stock
determined by dividing such Employee’s payroll deductions accumulated prior to
such Exercise Date and retained in the Participant’s account as of the Exercise
Date by the applicable Purchase Price; provided (i) that such purchase shall be
subject to the limitations set forth in paragraphs 3(b) and 12 hereof, and (ii)
the maximum number of shares of Common Stock an Employee shall be permitted to
purchase in any Accrual Period shall be 5,000, subject to adjustment as provided
in paragraph 18 hereof. Exercise of the option shall occur as provided in
paragraph 8, unless the Participant has withdrawn pursuant to paragraph 10, and
the option, to the extent not exercised, shall expire on the last day of the
Purchase Period.

 

5



--------------------------------------------------------------------------------

8. Exercise of Option. Unless a Participant withdraws from the Plan as provided
in paragraph 10 below, his/her option for the purchase of shares will be
exercised automatically on each Exercise Date, and the maximum number of full
shares subject to option shall be purchased for such Participant at the
applicable Purchase Price with the accumulated payroll deductions in his/her
account. No fractional shares will be purchased; any payroll deductions
accumulated in a Participant’s account which are not sufficient to purchase a
full share shall be carried over to the next Purchase Period, if the Participant
elects to participate in the next Purchase Period, or returned to the
Participant. Any amount remaining in a Participant’s account following the
purchase of shares on the Exercise Date which exceeds the cost of one full share
of Common Stock on the Exercise Date shall be returned to the Participant and
shall not be carried over to the next Purchase Period. During a Participant’s
lifetime, a Participant’s option to purchase shares hereunder is exercisable
only by him/her.

 

9. Delivery. Upon receipt of a request from a Participant after each Exercise
Date on which a purchase of shares occurs, the Company shall arrange the
delivery to such Participant, as appropriate, of a certificate representing the
shares purchased upon exercise of his/her option.

 

10. Withdrawal; Termination of Employment.

 

(a) A Participant may withdraw all but not less than all the payroll deductions
credited to his/her account and not yet used to exercise his/her option under
the Plan at any time by giving written notice to the Company in the form of
Exhibit B to this Plan. All of the Participant’s payroll deductions credited to
his/her account will be paid to such Participant promptly after receipt of
notice of withdrawal, such Participant’s option for the Purchase Period will be
automatically terminated, and no further payroll deductions for the purchase of
shares will be made during the Purchase Period. If a Participant withdraws from
a Purchase Period, payroll deductions will not resume at the beginning of the
succeeding Purchase Period unless the Participant delivers to the Company a new
subscription agreement.

 

(b) Upon a Participant’s ceasing to be an Employee for any reason or upon
termination of a Participant’s employment relationship (as described in
paragraph 2(i)), the payroll deductions credited to such Participant’s account
during the Purchase Period but not yet used to exercise the option will be
returned to such Participant or, in the case of his/her death, to the person or
persons entitled thereto under paragraph 14, and such Participant’s option will
be automatically terminated.

 

11. Interest. No interest shall accrue on the payroll deductions of a
Participant in the Plan.

 

6



--------------------------------------------------------------------------------

12. Stock.

 

(a) The maximum number of shares of the Company’s Common Stock which shall be
made available for sale under the Plan shall be 1,500,000, subject to adjustment
upon changes in capitalization of the Company as provided in paragraph 18. If on
a given Exercise Date the number of shares with respect to which options are to
be exercised exceeds the number of shares then available under the Plan, the
Company shall make a pro rata allocation of the shares remaining available for
purchase in as uniform a manner as shall be practicable and as it shall
determine to be equitable.

 

(b) A Participant will have no interest or voting right in shares covered by
his/her option until such shares are actually purchased on the Participant’s
behalf in accordance with the applicable provisions of the Plan. No adjustment
shall be made for dividends, distributions or other rights for which the record
date is prior to the date of such purchase.

 

(c) Shares to be delivered to a Participant under the Plan will be registered in
the name of the Participant or in the name of the Participant and his/her
spouse.

 

13. Administration.

 

(a) Administrative Body. The Plan shall be administered by the Board of the
Company or a committee of members of the Board appointed by the Board. The Board
or its committee shall have full and exclusive discretionary authority to
construe, interpret and apply the terms of the Plan, to determine eligibility
and to adjudicate all disputed claims filed under the Plan. Every finding,
decision and determination made by the Board or its committee shall, to the full
extent permitted by law, be final and binding upon all parties. Members of the
Board who are eligible Employees are permitted to participate in the Plan except
to the extent limited by subparagraph (b) of this paragraph 13.

 

(b) Rule 16b-3 Limitations. Notwithstanding the provisions of subparagraph (a)
of this paragraph 13, in the event that Rule 16b-3 promulgated under The
Securities Exchange Act of 1934, as amended, or any successor provision (“Rule
16b-3”) provides specific requirements for the administrators of plans of this
type, the Plan shall be only administered by such a body and in such a manner as
shall comply with the applicable requirements of Rule 16b-3. Unless permitted by
Rule 16b-3, no discretion concerning decisions regarding the Plan shall be
afforded to any committee or person that is not “disinterested” as that term is
used in Rule 16b-3.

 

14. Designation of Beneficiary.

 

(a) Each Participant will file a written designation of a beneficiary who is to
receive any shares and cash, if any, from the Participant’s account under the
Plan in the event of such Participant’s death subsequent to an Exercise Date on
which the option is exercised but prior to delivery to such Participant of such
shares and cash. In addition, a Participant may file a written designation of a
beneficiary who is to receive any cash from the Participant’s account under the
Plan in the event of such Participant’s death prior to exercise of the option.
If a Participant is married and the designated beneficiary is not the spouse,
spousal consent shall be required for such designation to be effective.

 

7



--------------------------------------------------------------------------------

(b) Such designation of beneficiary may be changed by the Participant (and his
or her spouse, if any) at any time by written notice. In the event of the death
of a Participant and in the absence of a beneficiary validly designated under
the Plan who is living at the time of such Participant’s death, the Company
shall deliver such shares and/or cash to the executor or administrator of the
estate of the Participant, or if no such executor or administrator has been
appointed (to the knowledge of the Company), the Company, in its discretion, may
deliver such shares and/or cash to the spouse or to any one or more dependents
or relatives of the Participant, or if no spouse, dependent or relative is known
to the Company, then to such other person as the Company may designate.

 

15. Transferability. Neither payroll deductions credited to a Participant’s
account nor any rights with regard to the exercise of an option or to receive
shares under the Plan may be assigned, transferred, pledged or otherwise
disposed of in any way (other than by will, the laws of descent and distribution
or as provided in paragraph 14 hereof) by the Participant. Any such attempt at
assignment, transfer, pledge or other disposition shall be without effect,
except that the Company may treat such act as an election to withdraw funds from
an Purchase Period in accordance with paragraph 10.

 

16. Use of Funds. All payroll deductions received or held by the Company under
the Plan may be used by the Company for any corporate purpose, and the Company
shall not be obligated to segregate such payroll deductions.

 

17. Reports. Individual accounts will be maintained for each Participant in the
Plan. Statements of account will be given to Participants at least annually,
which statements will set forth the amounts of payroll deductions, the Purchase
Price, the number of shares purchased and the remaining cash balance, if any.

 

18. Adjustments Upon Changes in Capitalization, Dissolution; or Merger or Asset
Sale.

 

(a) Changes in Capitalization. Subject to any required action by the
shareholders of the Company, the Reserves, as well as the price per share of
Common Stock covered by each option under the Plan which has not yet been
exercised, shall be proportionately adjusted for any increase or decrease in the
number of issued shares of Common Stock resulting from a stock split, reverse
stock split, stock dividend, combination or reclassification of the Common
Stock, or any other increase or decrease in the number shares of Common Stock
effected without receipt of consideration by the Company; provided, however,
that conversion of any convertible securities of the Company shall not be deemed
to have been “effected without receipt of consideration.” Such adjustment shall
be made by the Board, whose determination in that respect shall be final,
binding and conclusive. Except as expressly provided herein, no issue by the
Company of shares of stock of any class, or securities convertible into shares
of stock of any

 

8



--------------------------------------------------------------------------------

class, shall affect, and no adjustment by reason thereof shall be made with
respect to, the number or price of shares of Common Stock subject to an option.
The Board may, if it so determines in the exercise of its sole discretion, make
provision for adjusting the Reserves, as well as the price per share of Common
Stock covered by each outstanding option, in the event the Company effects one
or more reorganizations, recapitalizations, rights offerings or other increases
or reductions of shares of its outstanding Common Stock.

 

(b) Change in Ownership, Dissolution or Liquidation. In the event of a proposed
sale of all or substantially all of the assets of the Company, the merger of the
Company with or into another corporation, in which the Company will not be the
surviving corporation (other than a reorganization effectuated primarily to
change the state in which the Company is incorporated), or a reverse merger in
which the Company is the surviving corporation but in which securities
possessing more than fifty percent (50%) of the total combined voting power of
the Company’s outstanding securities are transferred to a person or persons
different from the person or persons holding those securities immediately prior
to the transfer, each option under the Plan shall be assumed or an equivalent
option shall be substituted by such successor corporation or a parent or
subsidiary of such successor corporation, unless the Board determines, in the
exercise of its sole discretion and in lieu of such assumption or substitution,
to shorten the Purchase Period then in progress by setting a new Exercise Date
(the “New Exercise Date”). If the Board shortens the Purchase Period then in
progress in lieu of assumption or substitution in the event of a merger or sale
of assets, the Board shall notify each Participant in writing, at least ten (10)
days prior to the New Exercise Date, that the Exercise Date for his/her option
has been changed to the New Exercise Date and that his/her option will be
exercised automatically on the New Exercise Date, unless prior to such date
he/she has withdrawn from the Purchase Period as provided in paragraph 10. For
purposes of this paragraph, an option granted under the Plan shall be deemed to
be assumed if, following the sale of assets or merger, the option confers the
right to purchase, for each share of option stock subject to the option
immediately prior to the sale of assets or merger, the consideration (whether
stock, cash or other securities or property) received in the sale of assets or
merger by holders of Common Stock for each share of Common stock held on the
effective date of the transaction (and if such holders were offered a choice of
consideration, the type of consideration chosen by the holders of a majority of
the outstanding shares of Common Stock); provided, however, that if such
consideration received in the sale of assets or merger was not solely common
stock of the successor corporation or its parent (as defined in Section 424(e)
of the Code), the Board may, with the consent of the successor corporation and
the Participant, provide for the consideration to be received upon exercise of
the option to be solely common stock of the successor corporation or its parent
equal in fair market value to the per share consideration received by holders of
Common Stock in the sale of assets or merger.

 

19. Amendment or Termination.

 

(a) The Board of Directors of the Company may at any time and for any reason
terminate or amend the Plan. Except as provided in paragraph 18, no such
termination can affect options previously granted, provided that a Purchase
Period may be terminated by the Board of Directors on any Exercise Date if the
Board determines that the termination of the Plan is in the

 

9



--------------------------------------------------------------------------------

best interests of the Company and its shareholders. Except as provided in
paragraph 18, no amendment may make any change in any option theretofore granted
which adversely affects the rights of any Participant. To the extent necessary
to comply with Rule 16b-3 or Section 423 of the Code (or any successor rule or
provision or any other applicable law or regulation), the Company shall obtain
shareholder approval in such a manner and to such a degree as required.

 

(b) Without shareholder consent and without regard to whether any Participant
rights may be considered to have been “adversely affected,” the Board (or its
committee) shall be entitled to change the Purchase Periods, limit the frequency
and/or number of changes in the amount withheld during Purchase Periods,
establish the exchange ratio applicable to amounts withheld in a currency other
than U.S. dollars, permit payroll withholding in excess of the amount designated
by a Participant in order to adjust for delays or mistakes in the Company’s
processing of properly completed withholding elections, establish reasonable
waiting and adjustment periods and/or accounting and crediting procedures to
ensure that amounts applied toward the purchase of Common Stock for each
Participant properly correspond with amounts withheld from the Participant’s
Compensation, and establish such other limitations or procedures as the Board
(or its committee) determines in its sole discretion advisable which are
consistent with the Plan.

 

20. Notices. All notices or other communications by a Participant to the Company
under or in connection with the Plan shall be deemed to have been duly given
when received in the form specified by the Company at the location, or by the
person, designated by the Company for the receipt thereof.

 

21. Conditions Upon Issuance of Shares. Shares shall not be issued with respect
to an option unless the exercise of such option and the issuance and delivery of
such shares pursuant thereto shall comply with all applicable provisions of law,
domestic or foreign, including, without limitation, the Securities Act of 1933,
as amended, the Securities Exchange Act of 1934, as amended, the rules and
regulations promulgated thereunder, and the requirements of any stock exchange
upon which the shares may then be listed, and shall be further subject to the
approval of counsel for the Company with respect to such compliance. As a
condition to the exercise of an option, the Company may require the person
exercising such option to represent and warrant at the time of any such exercise
that the shares are being purchased only for investment and without any present
intention to sell or distribute such shares if, in the opinion of counsel for
the Company, such a representation is required by any of the aforementioned
applicable provisions of law. In addition, no purchase rights shall be exercised
or shares issued hereunder before the Plan shall have been approved by
shareholders of the Company as provided in paragraph 24.

 

22. Term of Plan. The Plan shall become effective upon the earlier to occur of
its adoption by the Board of Directors or its approval by the shareholders of
the Company. It shall continue in effect for a term of ten (10) years unless
sooner terminated under paragraph 19.

 

10



--------------------------------------------------------------------------------

23. Additional Restrictions of Rule 16b-3. The terms and conditions of options
granted hereunder to, and the purchase of shares by, persons subject to Section
16 of the Exchange Act shall comply with the applicable provisions of Rule
16b-3. This Plan shall be deemed to contain, such options shall contain, and the
shares issued upon exercise thereof shall be subject to, such additional
conditions and restrictions as may be required by Rule 16b-3 to qualify for the
maximum exemption from Section 16 of the Exchange Act with respect to Plan
transactions.

 

24. Shareholder Approval. Continuance of the Plan shall be subject to approval
by the shareholders of the Company within twelve (12) months before or after the
date the Plan is adopted. If such shareholder approval is obtained at a duly
held shareholders’ meeting, the Plan must be approved by a majority of the votes
cast at such shareholders’ meeting at which a quorum representing a majority of
all outstanding voting stock of the Company is, either in person or by proxy,
present and voting on the Plan. If such shareholder approval is obtained by
written consent, it must be obtained by the written consent of the holders of a
majority of all outstanding voting stock of the Company. However, approval at a
meeting or by written consent may be obtained by a lesser degree of shareholder
approval if the Board determines, in its discretion after consultation with the
Company’s legal counsel, that such a lesser degree of shareholder approval will
comply with all applicable laws and will not adversely affect the qualification
of the Plan under Section 423 of the Code.

 

25. No Employment Rights. The Plan does not, directly or indirectly, create any
right for the benefit of any employee or class of employees to purchase any
shares under the Plan, or create in any employee or class of employees any right
with respect to continuation of employment by the Company, and it shall not be
deemed to interfere in any way with the Company’s right to terminate, or
otherwise modify, an employee’s employment at any time.

 

26. Effect of Plan. The provisions of the Plan shall, in accordance with its
terms, be binding upon, and inure to the benefit of, all successors of each
employee participating in the Plan, including, without limitation, such
employee’s estate and the executors, administrators or trustees thereof, heirs
and legatees, and any receiver, trustee in bankruptcy or representative of
creditors of such employee.

 

27. Applicable Law. The law of the State of California will govern all matters
relating to this Plan except to the extent it is superseded by the laws of the
United States.

 

11